DETAILED ACTION
This action is responsive to Request for Continued Examination filed on September 23, 2022.
The preliminary amendments filed on August 24, 2022 have been acknowledged and considered.
Claims 21-23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Response to Amendment
Applicant's Remarks, filed August 24, 2022, has been fully considered and entered.
Accordingly, claims 1-5, 7-11, 13-18 and 20-23 are pending in this application. Claims 1, 8 and 14 were amended. Claims 6, 12 and 19 are cancelled. Claims 1, 8 and 14 are independent claims. Claims 21-23 are new.

Response to Arguments
Applicant's arguments pages 12-13, filed August 24, 2022, with respect to amended independent claims 1, 8 and 14 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 11, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Draese (US Patent Application Publication No. US 20080235183 A1) in view of Nishino (US Patent Application Publication No. US 20060206543 A1).

Regarding claim 1, Draese discloses a computer system comprising: one or more processing devices and at least one memory device operably coupled to the one or more processing devices, the one or more processing devices (See Draese Fig. 1, [0032] “the computer 101 includes a processor 105, memory 110 coupled to a memory controller 115”)  are configured to: collect performance information for one or more performance sensitive workloads associated with one or more portions of a database; (See Draese [0049] “In step 201, a workload-aware reorganization check tool (see tool 18 in FIG. 3) receives information on workload on tables and indexes [Thus, portions of a database] of a database storage. In step 202, which is an optional step, the work-load aware reorganization check tool determines those database tables and indexes, which are affected by workload [Thus, performance sensitive workloads associated with one or more portions of a database], based on predefined workload thresholds.” See Draese [0055] “the information about the workload of the database is available by a respective monitoring tool, such as the workload capturing tool 20 shown in FIG. 3. In IBM DB2 for example, there is for instance the DB2 Performance Expert tool available providing this kind of information. According to FIG. 3, a workload-aware re-organization check tool 18 closely cooperates with a performance history database 16 [Thus, collecting performance information for performance sensitive workloads]”)

analyze the collected performance information comprising one or more of: determine for each of the one or more performance sensitive workloads, indications of performance declines thereof, determine, subject to the determined performance declines, at least one of the one or more database portions affected by the determined performance declines; and (See Draese Fig. 2, [0049] “In Step 201, a workload-aware reorganization check tool (see tool 18 in FIG. 3) receives information on workload on tables and indexes of a database storage. In step 202...the work-load aware reorganization check tool determines those database tables and indexes [i.e. database portions], which are affected by workload, based on predefined workload thresholds. [Thus, determining at least one of the one or more database portions affected by the determined performance declines]” See also Draese [0063] “Preferably, one analysis is performed per table and for each formula of the table and index reorganization check procedure, whereas a further analysis is performed for each statement rated as important due to frequency of execution and execution time—see stage 1 for reference [Fig. 3]” See also Figs. 5-6 [Thus, determining for each of the one or more performance sensitive workloads indications of performance declines]” Thus, analyzing the collected performance information.)

classify, subject to the database portions determination, the determined performance declines; and (See Draese [0047] “As an additional step it is proposed to identify “important” tables and indexes [i.e. database portions] and to perform a reorganization check only on those important tables and indexes. The term “important” is hereby defined related to the actual workload of the database. The higher workload on a table—in terms of execution time of SQL statements [e.g. performance decline]—the more important are assessed the underlying table and indexes.” See also Draese [0061] “Formulae (criteria) for recommending the table and index [i.e. database portions] reorganization on a table level (step 501) are typically given as ratios [Thus, classify]. Formula 1 relates to Overflow Ratio (step 502). This formula indicates the percentage of rows of the table stored as Overflow Record and should be less than 5%. Formula 2 relates to Used Space Ratio (step 504). Percentage of allocated space really in use should be more than 68%. Formula 3 relates to Used Pages Ratio (step 506). This formula indicates the percentage of allocated pages really in use and should be more than 80%. Formula 4 relates to Cluster Ratio (step 508). This formula indicates the percentage of rows being stored in sequence on consecutive pages with regard to the sort order of an index. This Formula is evaluated for each index. [Thus, classify (e.g. Overflow Ratio, Used Space Ratio, Used Pages Ratio, etc...) subject to the database portions determination, the determined performance declines (Thus, the performance declines determined by each Formula)]”)

execute, subject to the classification of the performance declines, one or more partial reorganizations of the one or more database portions comprising maintaining all online transactions during all portions of the one or more partial reorganizations. (See Draese Fig. 5  Showing step 510 Perform reorganization [Thus, one or more partial reorganizations of the one or more database portions] if at least one specified criterion [Thus, subject to the classification of the performance declines] is fulfilled.)

	Draese does not explicitly disclose maintaining all online transactions during all portions of the one or more partial reorganizations.

	However, Nishino discloses maintaining all online transactions during all portions of the one or more partial reorganizations. (See Nishino [0079] "In this embodiment, the data reorganization and the online transactions can be simultaneously performed." See also Nishino [0101] "Since an index to be accessed is determined depending on the state of a prime page to be updated as described above, online transactions can be executed even during the database reorganization.")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese, which executes the one or more partial reorganizations of the one or more database portions to incorporate the teachings of Nishino of maintaining all online transactions during all portions of the one or more partial reorganization. 

One would be motivated to do so to allow the reorganization to occur without interrupting transactions [Nishino 0048].

Regarding claim 5, Draese in view of Nishino, [hereinafter Draese-Nishino], discloses all limitations and motivations of claim 1, wherein the one or more processing devices are further configured to: conduct one or more online transactions with at least a portion of affected data during at least a portion of the one or more partial reorganizations. (See Nishino [0079] "In this embodiment, the data reorganization and the online transactions can be simultaneously performed." See also Nishino [0101] "Since an index to be accessed is determined depending on the state of a prime page to be updated as described above, online transactions can be executed even during the database reorganization.")

Regarding claim 8, Draese-Nishino teaches all of the elements of claim 1 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 8.

Regarding claim 11, Draese-Nishino teaches all of the elements of claim 5 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 11.

Regarding claim 14, Draese-Nishino teaches all of the elements of claim 1 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 14.

Regarding claim 18, Draese-Nishino teaches all of the elements of claim 5 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 18.



Claims 2-4, 9-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Draese-Nishino in view of Kawamura (US Patent Application Publication No. US 20070016582 A1).

Regarding claim 2, Draese-Nishino disclose all limitations and motivations of claim 1.

Draese-Nishino does not explicitly disclose wherein the one or more processing devices are further configured to: determine one or more characteristics of the one or more database portions subject to the partial reorganization.

 However, Kawamura discloses wherein the one or more processing devices are further configured to: determine one or more characteristics of the one or more database portions subject to the partial reorganization. (See Kawamura [0186] “Specifically, in the step 1503, when it is determined that the data area 1 of the designated database corresponds to a target range of the partial reorganization, the extent 20 including a large number of free data blocks [i.e. characteristic of having a large number of fee blocks] in other words, the extent 20 having the above-described filling rate being equal to or lower than the threshold value Th1 is designated among the extents 20 shown in FIG. 2. [Thus, determining a characteristic of the one or more database portions subject to the partial reorganization]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese-Nishino, to incorporate the teachings of Kawamura to determine extents having large number of free data blocks.

One would be motivated to do so to determine the extent filling rate is equal to or lower than the threshold value Th1 [Kawamura 0186] and having the filling rate increased by the partial reorganization [Kawamura 0210] to enable efficient improvement of database responsiveness and reduction in use of the storage area.

Regarding claim 3, Draese-Nishino and further in view of Kawamura, [hereinafter Draese-Nishino-Kawamura] disclose all limitations and motivations of claim 2, wherein the one or more processing devices are further configured to: determine that one or more clustering ratio measurements within the collected performance information is one of approaching and passing through a clustering ratio threshold value; (See Draese [0061] “Formula 4 relates to Cluster Ratio (step 508). This formula indicates the percentage of rows being stored in sequence on consecutive pages with regard to the sort order of an index [i.e. Clustering ratio measurements].” See also Draese [0067] “The index reorganization recommended due to formula 4 (step 509)” See also Draese Fig. 5 showing step 509 “Check according to which index clustering has highest effect and criterion for this index” [i.e. clustering ratio threshold value])

determine that one or more hot spot measurements within the collected performance information is one of approaching and passing through a hot spot threshold value; (See Kawamura [0184] “a space with the I/O cost [i.e. hot spot measurement] being equal to or higher than a threshold value Th [i.e. hot spot threshold value] is identified (determined) as a data space to be partially reorganized” See also Kawamura [0215-0226])    

determine that one or more overflow ratio measurements within the collected performance information is one of approaching and exceeding an overflow ratio threshold value; and (See Draese [0061] “Formula 1 relates to Overflow Ratio (step 502). This formula indicates the percentage of rows of the table stored as Overflow Record [i.e. overflow ratio measurements] and should be less than 5% [i.e. overflow ratio threshold value].”)

determine that one or more space usage measurements within the collected performance information is one of approaching and exceeding a space usage threshold value. (See Draese [0061] “Formula 2 relates to Used Space Ratio (step 504). Percentage of allocated space [i.e. space usage measurements] really in use should be more than 68% [i.e. space usage threshold value].”)

Regarding claim 4, Draese-Nishino-Kawamura disclose all limitations and motivations of claim 3, wherein the one or more processing devices are further configured to: determine one or more of affected record ranges; and (See Kawamura [0100] “in the table data blocks 30 forming the extent 20 corresponding to a unit area for reorganization, management information 1 (31) is set at the head of each of the table data blocks 30, and management information 2 (32) is set at the end. A plurality of the row data 33 are arranged between the management information 1 and 2 [Thus, determining  affected record range].”)

determine one or more of affected page ranges. (See Kawamura Fig. 3, [0105] Showing leaf block 42 stores an index entries. “The index entry 420 of the leaf block 42 is composed of a key value 421, an overlap number 422, and a row address 423...The row address 423 is composed of a page number 4231 indicating a logical address on the LU and a slot number 4232 indicating an amount of offset from the page number 4231. The row addresses 423 corresponding to the respective key values 421 are arranged in a row. [Thus, determining one or more of affected page ranges]”)

	Regarding claim 9, Draese-Nishino-Kawamura teaches all of the elements of claim 2 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 9.

Regarding claim 10, Draese-Nishino-Kawamura teaches all of the elements of claim 3 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 10.

Regarding claim 15, Draese-Nishino-Kawamura teaches all of the elements of claim 2 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 15.

Regarding claim 16, Draese-Nishino-Kawamura teaches all of the elements of claim 3 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 16.

Regarding claim 17, Draese-Nishino-Kawamura teaches all of the elements of claim 4 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 17.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Draese-Nishino in view of Subramanian (US Patent Application Publication No. US 20220019565 A1).


Regarding claim 7, Draese-Nishino disclose all limitations and motivations of claim 1, wherein the one or more processing devices are further configured to: defragment and reorganize a table space with the table space in production. (See Kawamura [0003-0004] “The term “fragment” means generation of a fragmented space, an uncollected area, or imbalance in a space management structure. The fragment in the storage area degrades database responsiveness (I/O performance or search performance) leading to an inducement for unexpected use of the storage area. In order to eliminate the fragment in the storage area [i.e. defragment], DBMS is generally provided with dedicated software. The software eliminates the fragmentation, collects the uncollected area, and balances the space management structure on the storage area of the database, so as to change the storage area into an ideal state without any fragment. This processing is called “reorganization”.” See also Kawamura [0073] “The database reorganization processing unit 213 executes a reorganization processing for eliminating the fragment or imbalance in the database space [i.e. tablespace] occurred in the disk drive 220.” See also Kawamura [0006] “After the data has been reorganized in the reorganization destination, update occurred in the reorganization source during the reorganization is applied to the reorganization destination so as to switch the data to be used by the DBMS to the reorganization destination” Examiner notes the reorganize process will defragment.)

	Subramanian also discloses this limitation with more details. (See Subramanian [0075] “index rebuilder module 108 is operable to autonomously perform the defragmentation operations on one or more of the tablespaces 120 in an online manner such that data management system 110 may continue to service data access or data modification requests (e.g., originating from users 130) while the defragmentation operations are performed. [Thus, with the table space in production]” See also Subramanian [0014] “Fragmentation may be addressed through the process of “defragmentation,” in which the contents of a database are reorganized such that the various database objects contained therein are stored in contiguous storage sections.”)
	
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese-Nishino, to incorporate the teachings of Subramanian to  autonomously perform the defragmentation operations on one or more of the tablespaces.

One would be motivated to do so to reclaiming storage space and improving the performance of the database system as a whole [0015].

Regarding claim 13, Draese-Nishino further in view of Subramanian teaches all of the elements of claim 7 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 13.

Regarding claim 20, Draese-Nishino further in view of Subramanian teaches all of the elements of claim 7 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 20.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Draese-Nishino in view of Oracle (Non Patent Literature - Oracle® Database - Database New Features Guide, 12c Release 2 (12.2), E85871-02, December 2017)



Regarding claim 21, Draese-Nishino disclose all limitations and motivations of claim 1.

Draese-Nishino does not explicitly disclose wherein the one or more processing devices are further configured to: convert a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion.

 However, Oracle discloses wherein the one or more processing devices are further configured to: convert a non-partitioned table space into a partitioned table space with the non-partitioned table space in production during the conversion. (See Oracle Chapter 1, page 34 “Online Conversion of a Nonpartitioned Table to a Partitioned Table 
Nonpartitioned tables can be converted to partitioned tables online. Indexes are maintained as part of this operation and can be partitioned as well. The conversion has no impact on the ongoing DML operations. The online conversion of a nonpartitioned table to a partitioned table enables any application to adopt partitioning without application downtime. [Thus, in production during the conversion]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Draese-Nishino, to incorporate the teachings of Oracle of online conversion of a nonpartitioned table to a partitioned Table.

One would be motivated to do so to allow partitioning without application downtime [Oracle Chapter 1, page 34]

Regarding claim 22, Draese-Nishino further in view of Oracle teaches all of the elements of claim 21 in system form rather than computer readable storage media form. Draese also discloses a computer readable storage medium [0095]. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those elements of claim 22.

Regarding claim 23, Draese-Nishino further in view of Oracle teaches all of the elements of claim 21 in system form rather than method form. Draese also discloses a method [0014]. Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to those elements of claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362. The examiner can normally be reached 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU M MOFIZ can be reached on (571) 272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSCAR WEHOVZ/Examiner, Art Unit 2161   















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161